Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 7, 2020, February 18, 2020 and February 27, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-7, 11-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barna et al. (Pub. No.: US 2021/0045220); hereinafter referred to as “Barna”.
Regarding Claim 1, Barna teaches a dimmable circadian lighting system ([0072]) comprising: a light source (40); a control circuit (37) in electrical communication with the light source and a dimmer (43) ([0072]) wherein the control circuit is operative to: vary a correlated color temperature (CCT) of a light source based on a dimmer signal ([0063]; see Table 1 (Work Profile)); and maintain approximately a same lumen output of the light source across an upper transition zone of the dimmer at about 100% of the dimmer (see Table 1 (Work Profile)).
Barna teaches maintaining approximately a same lumen output across an upper transition zone of the dimmer at 100% of the range of the dimmer. Barna does not explicitly teach maintaining approximately a same lumen output of the light source across an upper transition zone of the dimmer extending from about 70% or greater of a range of the dimmer to about 100% of the range of the dimmer. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the dimmable circadian lighting system taught by Barna by maintaining approximately a same lumen output of the light source across an upper transition zone of the dimmer extending from about 70% or greater of a range of the dimmer to about 100% of the range of the dimmer, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and to positively affect the user’s health by providing a circadian stimulating light output.
Regarding Claim 2, Barna teaches the dimmable circadian lighting system of claim 1, wherein across the upper transition zone of the dimmer, the control circuit is further operative to increase the CCT of the light source (see Table 1).
Regarding Claim 3, Barna teaches the dimmable circadian lighting system of claim 2, wherein the increase is within a range of about 2700 K to about 5000 K (see Table 1).
Regarding Claim 4, Barna teaches the dimmable circadian lighting system of claim 1, wherein across a lower transition zone of the dimmer that is from about 20% to about 0% of the range of the dimmer, the control circuit is further operative to decrease the lumen output of the light source while also decreasing the CCT of the light source (see Table 1).
Regarding Claim 5, Barna teaches the dimmable circadian lighting system of claim 4, wherein the decrease is within a range of about 2700 K to about 2300 K (see Table 1).
Regarding Claim 6, Barna does not teach maintaining the CCT of the light source across a lower transition zone of the dimmer that is less than 70% of the range of the dimmer. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the dimmable circadian lighting system taught by Barna by setting the CCT of the light source across a lower transition zone of the dimmer that is less than 70% of the range of the dimmer, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and to positively affect the user’s health by providing a circadian stimulating light output. Furthermore, Barna teaches the same CCT at different dimming levels (see Table 1 (Work Profile)).
Regarding Claim 7, Barna teaches various CCTs for the light source (see Table 1). Barna does not explicitly teach the dimmable circadian lighting system of claim 6, wherein the CCT is maintained at approximately 2700 K. Prior to the effective filing date, it would have been obvious to one of ordinary 
Regarding Claim 11, Barna teaches the dimmable circadian lighting system of claim 1, wherein the light source includes one or more light emitting diodes ([0061]).
Regarding Claim 12, Barna teaches the dimmable circadian lighting system of claim 1, wherein the control circuit is further operative to generate a whitening effect ([0003]). 
Regarding Claim 14, Barna teaches the dimmable circadian lighting system of claim 1, wherein the light source has a circadian stimulus less than about 0.15 at about 150 lux at a bottom of the range of the dimmer, and a circadian stimulus greater than about 0.33 at about 300 lux at a top of the range of the dimmer (see Table 1).
Regarding Claim 15, Barna teaches a circadian stimulus (see Table 1). Barna does not teach the dimmable circadian lighting system of claim 1, wherein the light source has a melanopic ratio less than about 0.4 at a bottom of the range of the dimmer and a melanopic ratio greater than about 0.9 at about 300 lux at a top of the range of the dimmer. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the dimmable circadian lighting system taught by Barna by setting the melanopic ratio, since it is known in the art to adjust the melanopic ratio for circadian stimulating lighting system to increase comfort and health of users.
Regarding Claim 16, Barna teaches, in Figures 1-2, a dimmable circadian lighting system comprising: a light source (40); a control circuit (37) in electrical communication with the light source and a dimmer (43) ([0072]) wherein the control circuit is operative to: vary a correlated color temperature (CCT) of a light source across an upper transition zone of the dimmer extending from about 70% or greater of a range of the dimmer to about 100% of the range of the dimmer ([0063]; see Table 1 (Work Profile)). 

Regarding Claim 17, Barna teaches various CCTs for the light source (see Table 1). Barna does not explicitly teach the dimmable circadian lighting system of claim 16, wherein the CCT is maintained at approximately 2700 K. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the dimmable circadian lighting system taught by Barna by using 2700K as the CCT which is maintained, since 2700K is considered a rest inducing CCT (Barna, [0048]).
Regarding Claim 18, Barna teaches the dimmable circadian lighting system of claim 16, wherein the light source includes one or more light emitting diodes ([0061]).
Regarding Claim 19, Barna teaches a non-transitory computer readable medium storing instructions that adapt a controller of a dimmable circadian lighting system ([0072]) to: vary a correlated color temperature (CCT) of a light source based on a dimmer signal ([0063]; see Table 1 (Work Profile)); and maintain approximately a same lumen output of the light source across an upper transition zone of the dimmer at about 100% of the dimmer (see Table 1 (Work Profile)).
Barna teaches maintaining approximately a same lumen output across an upper transition zone of the dimmer at 100% of the range of the dimmer. Barna does not explicitly teach maintaining approximately a same lumen output of the light source across an upper transition zone of the dimmer 
Regarding Claim 20, Barna teaches the non-transitory computer readable medium of claim 19, wherein the instructions further adapt the controller to: increase the CCT of the light source across the upper transition zone of the dimmer (see Table 1 (Work Profile)).

Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barna et al. (Pub. No.: US 2021/0045220); hereinafter referred to as “Barna”, in view of MEIR. (Pub. No.: US 2019/0373700).
Regarding Claim 8, Barna teaches the light source comprises blue light ([0082]). Barna does not explicitly teach that the light source comprises a red light, a green light, an ultraviolet light and a warm white light. MEIR, in the same field of endeavor, teaches a dimmable circadian light comprising a red light, a green light, an ultraviolet light and a warm white light (Abs, [0003]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the dimmable circadian lighting system taught by Barna by using a blue light, a red light, a green light, an ultraviolet light and a warm white light, since MEIR teaches that these colored lights are conventional (MEIR, [0003]).
Regarding Claims 8-9, Barna, in view of MEIR, teaches adjusting the light source to make it bluer with the dimmer is at the higher range (Barna, [0082]). 
Regarding Claim 13, Barna teaches, in Figure 1, a control circuit (37). Barna does not teach wherein the control circuit is further operative to regulate at least one of a chromaticity of the light source, a color rendering index of the light source, and a Gamut Area Index of the light source. 
MEIR, in the same field of endeavor, teaches a dimmable lighting system wherein the control circuit operates the chromaticity ([0035]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the dimmable circadian lighting system taught by Barna by controlling the chromaticity as taught by MEIR, for commercial applications (MEIR, [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896